Citation Nr: 0930095	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  96-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than May 21, 1991 
for the grant of a 30 percent evaluation for residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from September 1954 to 
September 1956 and from March 1965 to April 1983.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Seattle, Washington.  

The instant issue was remanded for additional action by the 
AOJ in June 2006.


FINDINGS OF FACT

1.  In a June 1988 rating decision, the RO granted a 10 
percent evaluation for the Veteran's right ankle disability; 
the Veteran did not appeal.

2.  In a February 1990 rating decision, the RO continued a 10 
percent evaluation for residuals of right ankle fracture; the 
Veteran appealed this decision.

3.  An October 1990 VA treatment record reflects the 
Veteran's complaints of swelling and pain in his right ankle; 
a subsequent November 1990 X-ray report indicates ankylosis.

4.  In a May 1991 communication, while the Veteran's appeal 
of the February 1990 rating decision was in appellate status, 
the Veteran requested that his service-connected right ankle 
disability be reevaluated.

5.  In September 1991 the Board denied the Veteran's appeal 
for an evaluation in excess of 10 percent for residuals of 
right ankle fracture, confirming the RO's February 1990 
rating decision.

6.  Thereafter, the Veteran submitted a new claim for 
increase in October 1991.

CONCLUSIONS OF LAW

1.  The Board's September 1991 decision which denied an 
evaluation in excess of 10 percent for residuals of a right 
ankle fracture is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2008).

2.  The criteria for entitlement to an effective date October 
2, 1990 for the grant of a 30 percent evaluation for 
residuals of a right ankle fracture have been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

A June 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.  The 
Veteran was apprised of the law pertaining to the assignment 
of effective dates.  The evidence of record was listed, and 
the Veteran was told how VA would assist him in obtaining 
additional relevant evidence.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notice was 
provided to the Veteran after the initial adjudication, the 
Veteran has not been prejudiced thereby.  The content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  Therefore, 
although the Veteran received inadequate preadjudicatory 
notice, the record reflects that he was provided with a 
meaningful opportunity during the pendency of his appeal such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.
  
With respect to VA's duty to assist, the Board notes that 
identified evidence has been obtained and associated with the 
record.  Neither the Veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

The issue in this case is whether an effective date prior to 
May 21, 1991 is warranted for the grant of a 30 percent 
evaluation for residuals of a right ankle fracture.

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In addition, the Court of Appeals for Veterans Claims (Court) 
has indicated that it is axiomatic that the fact that must be 
found in order for entitlement to an increase in disability 
compensation to arise, in other words, that the service-
connected disability must have increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Id. at 
521.

Also, with regard to the terms "application" or "claim", the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

If a decision by the RO goes unappealed, such is final.  A 
final and binding RO decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 of 
this part.  The Veteran has not alleged CUE in any previous 
decision.  

Moreover, an unappealed Board decision is also final and 
binding on an appellant based on the evidence then of record.  
38 U.S.C. § 7104.  When a rating decision issued by the RO 
denying the claim is affirmed by the Board, the Board's 
decision subsumes the RO's denial.

The record discloses that service connection for residuals of 
a right ankle fracture was granted in a January 1984 rating 
decision.  A noncompensable evaluation was assigned.  The 
Veteran appealed the assigned rating, and in February 1985, 
the Board determined that a compensable evaluation was not 
warranted.

In June 1988 the RO issued a rating decision that increased 
the evaluation of the Veteran's right ankle disability to 10 
percent.  The Veteran did not appeal that decision.  

The Veteran requested an increased rating in November 1989.  
A February 1990 rating decision continued the 10 percent 
evaluation.  The Veteran appealed.

An October 2, 1990 VA treatment record indicates the 
Veteran's report of right ankle pain with swelling since 
1966, status post fracture in Vietnam.  Range of motion of 
the right ankle was full, with diffuse tenderness and 
nonpitting tenderness around the lateral malleolus.  There 
was no erythema or evidence of infection.  The Veteran was 
instructed to elevate his legs and stay off of his feet for 
one week.

A November 2, 1990 VA X-ray report indicates ossification of 
the distal eight centimeters of the interosseous ligament 
with solid bony ankylosis between the tibia and fibula.  The 
impression was bony ankylosis of the distal tibia and fibula 
with minor degenerative changes at the ankle joint proper, 
suggesting significant old injury.

In September 1991 the Board determined that an evaluation in 
excess of 10 percent was not warranted.

While the claim was in appellate status, the RO received a 
communication from the Veteran in May 1991, requesting an 
increased rating.  The Veteran submitted an additional claim 
for increase in October 1991.  An April 1992 rating decision 
assigned a 20 percent evaluation from May 21, 1991.  

In July 1992 the Veteran requested that his claim be reopened 
and a higher evaluation be considered.  A January 1993 rating 
confirmed the April 1992 rating decision.  The Veteran 
appealed.  

In December 2001 the Board granted a 30 percent evaluation 
for the Veteran's right ankle disability.  In this decision, 
the Board determined that the criteria for a 30 percent 
evaluation were met based on medical findings of arthritis 
with marked limitation of motion, as well as radiologic 
evidence of bony bridging between the distal tibia and fibula 
and post-traumatic deformity of the interosseous membrane in 
the distal tibiofibular region, characterized as malunion.  
It based such finding on the criteria found in 38 C.F.R. § 
4.71a, Diagnostic Code 5262, which allows a 30 percent rating 
where there is impairment of the tibia and fibula involving 
malunion with marked knee or ankle disability.

In an April 2002 rating decision, the RO carried out the 
Board's grant, assigning a 30 percent evaluation from May 21, 
1991, the date of receipt of the communication from the 
Veteran requesting a higher evaluation.

In May 2002 the Veteran asserted that the effective date of 
the 30 percent evaluation should be May 1983, as his ankle 
had affected him the entire time he was on active duty.

The pertinent facts in this case reflect that the Veteran was 
notified of the previous rating decisions, as well as the 
decisions by the Board.  The record also reflects that he was 
advised of his appellate rights regarding those decisions.  
The Board determined in September 1991 that an evaluation 
exceeding 10 percent was not warranted.  During the appellate 
period, the Veteran submitted a claim for increase in May 
1991, which the RO has established as the date of receipt of 
a new claim for increase.  Following the Board's September 
1991 decision, the Veteran submitted another claim for 
increase in October 1991.

Freestanding Claim

In part, the appellant seeks to revisit prior final 
decisions.  The Court has spoken.  To the extent that the 
appellant seeks to revisit all prior final decisions, such 
claim is without merit and must be dismissed as a 
freestanding claim for an earlier effective date.  See 
Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v 
.Nicholson, 20 Vet. App. 296 (2006).  To hold otherwise would 
vitiate the rule of finality, which was expounded upon in 
Cook, 318 F.3d at 1337-42.  In that opinion, the Court 
explained that the purpose of the rule of finality is to 
preclude repetitive and belated readjudications of veterans' 
benefits claims.  The interpretation of effective date sought 
by appellant concedes that veterans could continually raise 
new claims for retroactive compensation by providing new 
evidence supporting an earlier disability date.  That is not 
the correct result, and it is contrary to § 5110(a).  Clearly 
there are prior final decisions and such decisions may not be 
revisited.

Hazan and Effective Dates

However, there is the matter of Hazan.  One way to view Hazan 
is that 38 U.S.C.A. § 5110(a), provides the general rule and 
that subsection (b) is the except as otherwise provided in 
subsection (a).  In other words, there may be a limited 
piercing of the veil of finality so long as the provisions of 
5110(b) are obeyed.  Finality is not ignored, rather section 
5110(b) provides for a limited revisiting of evidence if such 
evidence is within one year of the current claim.

The Board acknowledges that this particular case is 
complicated by the fact that, while an appeal was bending 
before the Board, the Veteran submitted a new claim for 
increase which the AOJ accepted.  The RO has accepted the 
date of receipt of that claim as the effective date for 
increased evaluations, and the Board will not disturb that 
finding.  In light of that, however, the Board must look to 
the one-year period prior to the May 21, 1991 communication 
to determine whether a claim was received during that period.  
In this regard, the Board observes that the Veteran sought VA 
treatment for his right ankle disability on October 2, 1990, 
and that he was prescribed elevation of his legs and told to 
stay off of his feet for one week.  Subsequently, a November 
1990 X-ray report indicates bony ankylosis.  While the 
October 1990 treatment record does not provide extensive 
objective findings pertaining to the Veteran's right ankle 
disability, the following November 1990 X-ray report provides 
sufficient objective evidence to allow the Board to conclude 
that the 30 percent evaluation is warranted from the date of 
the October 1990 VA treatment. 

The Board concludes that based upon its review of the total 
record, the October 1990 treatment record constitutes 
evidence of increase within one year of the May claim.  
Accordingly, an earlier effective date is warranted for the 
grant of a 30 percent evaluation for the Veteran's right 
ankle disability.  38 U.S.C.A. § 5110(b).


ORDER

Entitlement of an effective date of October 2, 1990 for the 
grant of a 30 percent evaluation for residuals of a right 
ankle fracture is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


